Case 1:16-bk-12255-GM   Doc 790 Filed 12/01/20 Entered 12/01/20 10:50:54   Desc
                         Main Document    Page 1 of 6
Case 1:16-bk-12255-GM   Doc 790 Filed 12/01/20 Entered 12/01/20 10:50:54   Desc
                         Main Document    Page 2 of 6
Case 1:16-bk-12255-GM   Doc 790 Filed 12/01/20 Entered 12/01/20 10:50:54   Desc
                         Main Document    Page 3 of 6
          Case 1:16-bk-12255-GM                  Doc 790 Filed 12/01/20 Entered 12/01/20 10:50:54                                    Desc
                                                  Main Document    Page 4 of 6
                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF DAVID K. GOTTLIEB IN
SUPPORT OF SECOND AND FINAL APPLICATION OF BERKELEY RESEARCH GROUP FOR ALLOWANCE AND
PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 1, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                        Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 1, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 1, 2020, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

 VIA OVERNIGHT MAIL
 The Honorable Geraldine Mund
 United States Bankruptcy Court
 21041 Burbank Blvd., Suite 312, Courtroom 303,
 Woodland Hills, CA 91367


                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   December 1, 2020                         Gini L. Downing                                      /s/ Gini L. Downing
   Date                                     Printed Name                                         Signature




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
         Case 1:16-bk-12255-GM                     Doc 790 Filed 12/01/20 Entered 12/01/20 10:50:54                                  Desc
                                                    Main Document    Page 5 of 6
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Timothy C Aires tca@arlawyers.com, gperez@arlawyers.com
         Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
         Simon Aron saron@wrslawyers.com, eweiman@wrslawyers.com
         Larry G Ball lball@hallestill.com, kbauer@hallestill.com
         William H Brownstein Brownsteinlaw.bill@gmail.com
         Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
         Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
         Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
         Michael T Delaney mdelaney@bakerlaw.com, TBreeden@bakerlaw.com
         Fahim Farivar fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com
         Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
         Marian Garza ecfnotices@ascensioncapitalgroup.com
         Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
         Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
         David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
          dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com;ecf.alert+Gottlieb@titlexi.com
         Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
         Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
         Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
         Andrew V Jablon ajablon@rpblaw.com, ntariche@rpblaw.com
         Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
         Robert B Kaplan rbk@jmbm.com
         Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
         Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
         Zi Chao Lin zlin@garrett-tully.com, dcameron@garrett-tully.com;aanim-appiah@garrett-tully.com;mdakinmurele@garrett-tully.com
         John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
         Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;nchacon@hfbllp.com
         Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
         Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         C John M Melissinos jmelissinos@greenbergglusker.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
         Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
         William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
         Shane J Moses smoses@foley.com, vgoldsmith@foley.com
         David L. Neale dln@lnbyb.com
         Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         Tomas A Ortiz tortiz@garrett-tully.com
         Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
         Dipika Parmar dipika.parmar@aissolution.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         S Margaux Ross margaux.ross@usdoj.gov, Kate.Bunker@UST.DOJ.GOV
         Kambiz J Shabani joseph@shabanipartners.com
         Mark M Sharf msharf00@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
         Nico N Tabibi nico@tabibilaw.com
         United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
         Howard J Weg hweg@robinskaplan.com
         Thomas J Weiss tweiss@weisslawla.com, kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
         Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
         Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com



This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
                                                                            2
         Case 1:16-bk-12255-GM                     Doc 790 Filed 12/01/20 Entered 12/01/20 10:50:54                                      Desc
                                                    Main Document    Page 6 of 6
2. SERVED BY UNITED STATES MAIL:

                                                          REQUEST FOR NOTICE LIST

 Attorneys for U.S. Bank National Association, as Trustee, as          Attorneys for U.S. Bank National Association, as Trustee, as
 successor-in-interest to Bank of America, National Association, as    successor-in-interest to Bank of America, National Association,
 successor by merger to LaSalle Bank National Association, as          as successor by merger to LaSalle Bank National Association, as
 Trustee for the Registered Holders of CD 2006-CD3 Commercial          Trustee for the Registered Holders of CD 2006-CD3 Commercial
 Mortgage Pass-Through Certificates                                    Mortgage Pass-Through Certificates
 Keith C. Owens                                                        Gregory A. Cross
 Jennifer L. Nassiri                                                   VENABLE LLP
 VENABLE LLP                                                           750 East Pratt Street, Suite 900
 2049 Century Park East, Suite 2300                                    Baltimore, MD 21202
 Los Angeles, CA 90067                                                 Telephone: (410) 244-7400
 Telephone: (310) 229-9900                                             Facsimile: (410) 244-7742
 Facsimile: (310) 229-9901                                             Email:     gacross@venable.com
 Email:      kowens@venable.com
             jnassiri@venable.com

 Eli Javid Bendavid                                                    Fahim Farivar
 6839 Kings Harbor Drive                                               Farivar Law Firm PC
 Rancho Palos Verdes, CA 90275-4621                                    18653 Ventura Blvd., Suite 362
                                                                       Tarzana, CA 91356
 Attn: BMW Financial Services NA, LLC Dept.                            BMW Financial Services NA LLC
 Ascension Capital Group                                               4515 Santa Fe Avenue
 Account: XXXXX4721                                                    Dept. APS
 P.O. Box 165028                                                       Oklahoma City, OK 73118
 Irving, TX 75016

 BMW Financial Services
 Customer Service Center
 PO Box 3608
 Dublin OH 43016-0306




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
                                                                            3
